Citation Nr: 0918175	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  97-33 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Service connection for a psychiatric disorder, to include 
depression, anxiety, and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served in the Army from June 1969 to March 1972, 
including service in Vietnam from June 1971 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for a 
psychiatric condition including depression and anxiety.  In 
August 1998, the RO issued a rating decision in which the 
Veteran's claim for service connection for PTSD was denied.  
The Veteran was notified of this rating decision.  He did not 
appeal that decision.  However, in a May 2003 rating 
decision, the RO again considered the claim for service 
connection for PTSD on its merits and again denied it.  In a 
VA Form 9 filed in June 2003, the Veteran took "exception" 
to and preserved for appeal all pending issues.  

The claimed psychiatric disorder of PTSD is now considered 
part of the same issue of entitlement to service connection 
for a psychiatric disorder because the same psychiatric 
symptoms have been claimed or adjudicated under different 
diagnoses, and to do otherwise would violate the rule against 
pyramiding because VA's rating regulations specifically 
provide that all service-connected psychiatric symptomatology 
is to be rated together.  See 38 C.F.R. §§ 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided); see also 38 C.F.R. § 4.130 (2008).   

The Board remanded this case in August 2001 and September 
2003 for additional development.  The appeal has been 
returned to the Board for further appellate action.  




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  There is no credible supporting evidence that the claimed 
in-service stressor actually occurred.  

3.  The weight of the competent evidence demonstrates that 
the Veteran does not have PTSD.  

4.  The Veteran experienced chronic depression and anxiety in 
service, and continuous symptoms since service separation.  

5.  The continuous symptoms have been diagnosed as a 
depressive disorder, which has been related by competent 
evidence to active duty service.


CONCLUSION OF LAW

Depressive disorder was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A review of the claims file shows that the file is a rebuilt 
one and that the complete service treatment records of the 
Veteran are not of record.  In cases where the Veteran's 
service treatment records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the Veteran in developing facts pertinent to his claim 
in a case where service treatment records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist for the claim of service connection for a psychiatric 
disorder would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Service Connection Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

That notwithstanding, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a Veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by his unit when he was stationed in Vietnam, 
which, when viewed in the light most favorable to him, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that although the unit 
records did not specifically identify the Veteran as being 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.

The Board notes that the criteria for rating psychiatric 
impairments require that all psychiatric disorders be rated 
under the single formula provided at 38 C.F.R. 
§ 4.130.  

Service Connection for Psychiatric Disorder

The Veteran contends that he developed a psychiatric disorder 
due to events that occurred in service, including stressful 
in-service events prior to service in Vietnam, as well as 
being exposed to combat situations while serving in Vietnam.  

In this case, the Veteran's full service treatment records 
have been irretrievably lost.  From the service treatment 
records that are currently available, it appears that, after 
under-going a medical examination on June 3, 1969, the 
Veteran was initially rejected because he was underweight.  
He thereafter underwent another physical examination on June 
9, 1969, and was found to be fit for military service.  On 
June 9, 1969, the Veteran signed an authorization for the 
administration of anesthesia at AFEES, New Orleans.  It is 
unknown if any procedure was ever performed at that facility.  
A March 1972 service separation examination report showed a 
normal evaluation of the Veteran's psychiatric health and the 
Veteran reported he was in good health.  

Some of the Veteran's service personnel records are of 
record.  From June 9th to June 22nd, 1969, the Veteran was at 
the USA Receiving Station (3160), and thereafter he was 
assigned to Company E of the 6th Training Battalion of the 
Second Training Brigade USATC until August 18, 1969.  It 
appears that the Veteran underwent three different 
investigation/clearance actions during his first few months 
of active duty.  The service personnel records also reveal 
that the Veteran was absent without leave (AWOL) on two 
occasions in 1970 for a total of 14 days; these apparently 
account for the Veteran's reduction in rank from E4 to E3 and 
then to E2.  The Board notes that the Veteran's military 
occupational specialty was cook and that he served in the 
Republic of Vietnam from June 1971 to March 1972.  

June 1997 VA treatment records from VA Medical Center (VAMC) 
Alexandria show that the Veteran had reported being anxious 
for years and that he was singled out in basic training.  He 
contended he was abused for what he saw while on guard duty 
and that this abuse almost killed him.  He indicated he had 
been anxious ever since.  Impression at the time was anxiety 
disorder generalized.  

A July 1997 written statement from the Veteran's family 
physician, Dr. L.E.S., indicated that the Veteran had no 
anxiety problems prior to service and that he suffered from 
chronic anxiety and recurrent depression after service 
related to 'nerve problems' he had in service.  Detailed 
treatment records from this doctor reveal that the Veteran 
sought treatment for complaints of nervousness and depression 
in February 1994.  In addition, this physician has not 
provided any records dated before November 1990. 

The Veteran testified during his March 1998 personal hearing 
at the RO that he was the only black in his training 
battalion and that all the drill instructors and even the 
company commander were disciplined after a doctor reported 
the Veteran's physical condition.  The Veteran also testified 
at his March 1998 personal hearing at the RO that he was 
initially treated for depression and anxiety in the first two 
or three months after his discharge from active duty.  He 
further stated that this treatment was provided by his family 
doctor and that he still saw this doctor from time to time.  

The Veteran underwent a VA psychological examination in April 
1998.  The examiner concluded that the Veteran was currently 
suffering from an anxiety disorder and a dysthymic disorder 
with depression and that these current psychiatric diagnoses 
could be related to events the Veteran described as occurring 
in service.  These events included a reported forced feeding 
by a drill sergeant after being an eye witness to allegedly 
criminal acts.  

Review of the medical evidence of record reveals that, in 
addition to the dysthymic disorder and the anxiety disorder 
diagnosed during the April 1998 VA examination, other 
diagnoses have been made over the years, including chronic 
pain patient with maladaptive behaviors and PTSD.  There are 
also indications in the medical evidence of record that the 
Veteran's depression and anxiety are related to the pain from 
his 1988 back injury.  For instance, the doctor that opined 
the Veteran's depression was related to service indicated in 
a November 2001 letter that he had been only treating the 
Veteran for depression since 1990.  

The Veteran was in receipt of Social Security (SSA) 
disability benefits for approximately the first six years of 
the 1990s.  The benefits were apparently terminated in 1996, 
and the Veteran subsequently reapplied for benefits.  A May 
2005 SSA decision shows that the Veteran was awarded 
disability benefits for a back disorder and anxiety 
disorders.  The Veteran was also in receipt of Workers 
Compensation benefits for at least a couple of years after he 
injured his back at work in 1988; however, it appears that 
efforts to obtain these records were unsuccessful.

During a September 2000 VA therapy session, the Veteran 
described an incident in Vietnam in which a 'Sgt. Smith' was 
shot and then fell over and died on him.  VA outpatient 
treatment records from Baton Rouge, LA from September 2003 
show the Veteran had been treated for PTSD.  

VA treatment reports from VAMC Houston from January to 
February 2004 show the Veteran with diagnoses of PTSD and 
major depressive disorder.  Active problems listed as of 2006 
in VAMC Alexandria treatment records include anxiety state, 
neurotic depression and PTSD.  

A June 2006 VA examiner, who examined the Veteran's claims 
file, opined that the Veteran was depressed and that there 
was significant occupational and social impairment, although 
the examiner felt that the Veteran might have been 
embellishing and exaggerating.  The examiner diagnosed the 
Veteran with mild PTSD and depressive disorder not otherwise 
specified.  The examiner stated that the Veteran's depressive 
disorder was as likely as not related to his PTSD.  The 
examiner indicated the PTSD diagnosis was made with a great 
deal of skepticism, but the examiner gave the Veteran the 
benefit of the doubt.  The examiner commented that he was not 
in receipt of current evidence that the Veteran was engaged 
in any active psychological treatment.  The Board notes that 
examiner seemed to focus on whether the Veteran had PTSD, 
rather than considering the full spectrum of psychological 
disorders.  It appears this occurred because the Veteran 
asserted during his examination that he had PTSD and had been 
given diagnoses of PTSD by VA medical staff.  

VA treatment records from VAMC New Orleans from March 2007 to 
March 2008 show the Veteran was receiving treatment for PTSD, 
depression and substance use depression.  

The Board notes that the RO's Joint Services Records Research 
Center coordinator made a formal finding in May 2008 of a 
lack of information required to corroborate the stressor of a 
Sgt. Smith's death.  In particular, the RO was unable to 
verify a reported casualty that fit the time frame and 
location that the Veteran served.  There was a record of a 
Smith killed during this time period, but it was not evident 
that the serviceman was a sergeant and furthermore the 
soldier was killed in a province in which the Veteran was not 
found to have served.  

During an April 2009 hearing before the undersigned, the 
Veteran testified that he engaged in some degree of combat 
while in Vietnam, including witnessing the death or grievous 
injury of a Sgt. Smith.  Since he got back from Vietnam he 
has had psychiatric problems related to loud noises and wakes 
up screaming and hollering every night.  He testified that 
once he came back to the U.S., he always felt anxious and was 
paranoid all the time; he could not be around a lot of 
people.  These symptoms occurred as soon as he was released 
from service.  The Veteran testified that his troubles 
started when he first went into the military because he was 
underweight - the drill sergeants force fed him and otherwise 
abused him.  

After a review of the evidence, the Board finds that the 
Veteran experienced chronic depression and anxiety in 
service.  The Veteran has testified that he experienced 
continuous symptoms of anxiety and depression during service.  
The Veteran's service treatment records are incomplete and 
the few records available to the Board do not indicate any 
sort of psychological complaints or findings in service; 
however, though the Veteran was not given a diagnosis of 
depressive disorder in service, the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis.  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  

The Board also finds that the Veteran has experienced 
essentially continuous symptoms since service separation.  
While the medical records available to the Board do not show 
post-service treatment for a mental disorder until 1990, the 
Veteran's own testimony and contentions are competent to 
provide a continuity of symptomatology by describing that he 
has experienced mental difficulties since discharge from 
service.  See 38 C.F.R. § 3.303(b).  

The Board further finds that the weight of the competent 
evidence demonstrates that the continuous symptoms have been 
diagnosed as a depressive disorder.  SSA records, VA 
treatment records and private treatment records all show the 
Veteran suffers from a current psychiatric disorder.  
Although there seems to be conflicting information as to the 
correct diagnosis for the Veteran, the most consistent 
diagnosis running through the various treatment records is 
that of a depressive disorder.  

On the question of relationship of the currently diagnosed 
depressive disorder to service, there are multiple medical 
opinions that address the contended relationship between the 
Veteran's claimed symptoms during service and the Veteran's 
current psychiatric disorder.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

The Board acknowledges that it appears that the Veteran's 
entire claims file was not available for Dr. L.E.S. to 
examine; therefore, his opinions are, to some extent, based 
on the Veteran's own recitation of his medical history.  The 
Board may not, however, disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Further, the claims file 'is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim.'  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  There are other means by which a private 
physician can become aware of critical medical facts, notably 
by treating the claimant for an extended period of time.  Id.  
In this case, there is no reason to doubt the Veteran's 
credibility with respect to the history of his symptoms.  In 
addition, while it does not appear that the private physician 
had access to the Veteran's claims file he appears to have 
treated the Veteran for a number of years and was familiar 
with the Veteran's medical history.  

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In addition, the April 1998 VA opinion is favorable to the 
Veteran, although a bit speculative in nature.  Further, the 
June 2006 VA examiner's opinion is favorable to the Veteran, 
although the examiner has some concerns about the Veteran's 
credibility and penchant for possible exaggeration or 
embellishment.  There is no significant difference in 
expertise apparent from the reports.  The various opinions 
are offered by examiners whose professional credentials 
appear to demonstrate that they possess the necessary 
education, training, and expertise to provide the requested 
opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, there are multiple nexus opinions of minimal 
probative value in favor of the Veteran's claim, and none 
against the claim.  See C.F.R. § 3.102.  The opinion of Dr. 
L.E.S. provides some support for a finding of service 
connection.  As the Veteran's treating physician, he is not 
entitled to any special deference but the medical records 
available to the Board show that he is familiar with the 
Veteran's condition.  Significantly, Dr. L.E.S. has opined 
that the Veteran's depressive disorder was related to 
military service.  In addition, VA examiners in April 1998 
and June 2006 have provided opinions somewhat less 
definitively linking the Veteran's disorder to service, but 
linking it nonetheless; therefore, the examiners appear to 
basically agree on the Veteran's symptoms, but disagree as to 
the exact diagnosis.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and lay evidence submitted by the Veteran, the Board 
concludes that service connection for depressive disorder is 
warranted.  Inasmuch as there seems to be conflicting 
information as to the incidents believed to have triggered 
the disorder, the medical evidence and lay evidence of 
continuity of symptomatology suggest that the evidence of 
record that the Veteran incurred a depressive disorder during 
or because of his military service is at least in relative 
equipoise.  As noted above, the evidence includes VA and 
private medical records which demonstrate that the Veteran 
has some sort of psychiatric disorder with depressive 
elements, the Veteran's testimony and contentions of a 
continuity of symptomatology, and the opinions of medical 
professionals relating the Veteran's psychiatric disorder to 
service.  Resolving reasonable doubt in the Veteran's favor, 
the criteria for service connection for a depressive disorder 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board finds that the Veteran did not engage in combat 
with the enemy, there is no credible supporting evidence that 
the claimed in-service stressor actually occurred, and the 
weight of the competent evidence demonstrates that the 
Veteran does not have PTSD.  In addition, there is an April 
2009 lay statement from a fellow service member indicating 
that cooks often had to endure combat conditions and enemy 
fire in the Veteran's unit.  Although the diagnosis at one 
time was PTSD, the weight of the competent evidence does not 
demonstrate that the Veteran actually has PTSD, including 
because there is no confirmed evidence of in-service 
stressful event, and the examiner who diagnosed PTSD called 
into question the diagnosis of PTSD.  Because the Veteran's 
reported psychiatric symptoms, including anxiety and 
depression, have been associated with the service-connected 
depressive disorder, and will be rated under the general 
formula for rating psychiatric disorders, service connection 
has been granted for such symptomatology that was considered 
to be part of the tentative PTSD diagnosis.  For this reason, 
any further questions of whether the Veteran has in in-
service stressor, or diagnosis of PTSD, are rendered moot.  
See 38 C.F.R. §§ 4.14, 4.130.


ORDER

Service connection for a depressive disorder is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


